ALICE M. BATCHELDER, Chief Judge.
Plaintiffs-Appellees Ours Garage and Wrecker Service, Inc., and the Towing and Recovery Association of Ohio brought suit against the City of Columbus and certain city officials to enjoin enforcement of Chapter 549 of the Columbus City Code (the “towing ordinance”), which regulates consensual towing operations. The district court held that the Interestate Commerce Act, 49 U.S.C. § 14501(c)(1), preempts the towing ordinance, and this court affirmed. Our Garage & Wrecker Serv. v. City of Columbus, 257 F.3d 506 (6th Cir.2001). The Supreme Court subsequently reversed the decision of this court and remanded the case for consideration of whether the towing ordinance qualifies as an exercise of “ ‘safety regulatory authority’ or otherwise fall[s] within § 14501(e)(2)(A)’s compass.” City of Columbus v. Ours Garage & Wrecker Serv., Inc., 536 U.S. 424, 442, 122 S.Ct. 2226, 153 L.Ed.2d 430 (2002). We now remand to the District Court for *537proceedings consistent with the Supreme Court’s opinion.